Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed December 22, 2020 has been entered.  Claims 1, 3-5, 7, 8, 10, 11, and 21-24 are pending in this application, with claim 22 withdrawn from consideration as directed to a non-elected invention.  Thus, claims 1, 3-5, 7, 8, 10, 11, 21, 23 and 24 are examined herein.

Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 5, 8, 10, 11, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (US 2012/0316060) in view of Shim et al. (US 2007/0212562).
Shao discloses making a hollow metallic nanostructure by providing a copper-based solution, reducing that solution to form a nanostructure including copper atoms, then providing a solution of a second metal such as platinum (which meets the limitations of instant claims 3, 4 and 5, as well as lines 8-10 of instant claim 23), and combining those solutions causing platinum atoms to displace copper atoms (see Shao para. [0025] and [0028]) to form a hollow 
Shao differs from the claimed invention in that Shao employs a copper compound such as copper nitrate or sulfate as the copper precursor, as opposed to the use of a copper complex followed by heating as required by the instant claims.  Shim is similarly directed to formation of nanostructures including copper and a noble metal, i.e. is in a similar field of endeavor as Shao.  Shim indicates it was known in the art, at the time of the invention, to produce the copper component of such a nanostructure by heating a copper complex solution, such as a solution containing copper and a primary amine; see, for instance, para. [0014] of Shim.  This solution is heated to a temperature lower than the boiling point of the solvent such as 50-800C for 30 minutes to 2 hours (see Shim para. [0057]), which falls completely within the parameters of instant claims 8 and 10.
Thus, the combined disclosures of Shao et al. and Shim et al. would have suggested a method as presently claimed to one of ordinary skill in the art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. in view of Shim et al., and further in view of Giroad (US 2005/0186151) or Bakr et al. (US 2018/0221961).
.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Adzic et al. (US 2010/0177462).
Adzic discloses providing a carbon sheet, and adsorbing metal ions on the sheet and reducing those ions to metal; see Adzic para. [0093].  This would be equivalent to the claimed “providing a first metal nanosheet having a plurality of first metal atoms”.  Then, Adzic exposes that structure to a solution containing a salt of one or more noble metals so that oxidation of the adsorbed metal and reduction of the noble metal occur simultaneously.  This results in an exchange where the adsorbed metal is desorbed from the surface and replaced with the noble metal.  This would be equivalent to the claimed “replacing” and “providing” steps.  At some point during that process, both the adsorbed metal and the noble metal would be present and thus the prior art method would provide a “multi-metallic nanostructure”.
Adzic does not use the term “hollow” as recited in the instant claim.  However, Adzic para. [0077] discusses the presence of pores in the original carbon material.  It is a reasonable assumption that these pores would remain in the final product and therefore one could characterize that product as a “hollow” nanostructure.  Thus, the method as presently claimed .

			Response to Arguments
Applicant’s remarks filed December 22, 2020 regarding the various rejections made in the prior Office Action have been fully considered.  The instant claims have been extensively amended such that all of those prior rejections are moot.  However, the claims as amended are now rejected over various other prior art references, as detailed supra.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	February 25, 2021